EXHIBIT 10.2
 
SUPPLEMENTAL AGREEMENT
 
Reference is hereby made to the Agreement and Plan of Merger, dated as of June
1, 2011 (the “Agreement”), among China Youth Media, Inc., a Delaware Corporation
(“CHYU”), China Youth Media Merger Sub, Inc., a Delaware corporation and wholly
owned subsidiary of CHYU (“Merger Sub”), and Midwest Energy Emissions Corp., a
North Dakota corporation (the “Company”).  CHYU, Merger Sub and the Company are
collectively referred to herein as the “Parties.”
 
Notwithstanding anything to the contrary contained therein, the Parties hereby
agree that all past and present directors and officers of CHYU are entitled to
rely upon the representations, warranties and covenants of the Parties contained
in the Agreement, including but not limited to the representations, warranties
and covenants with respect to Indemnification and Directors and Officers
Insurance, and the benefits conferred therein and thereby, and all such past and
present directors and officers of CHYU shall be deemed third party beneficiaries
of the Agreement.
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the 21st day of June, 2011.
 
 

 
CHINA YOUTH MEDIA, INC.,
A DELAWARE CORPORATION
            By:
/S/Jay Rifkin
    Name: 
Title: 
Jay Rifkin
Chief Executive Officer
 
   
CHINA YOUTH MEDIA MERGER SUB, INC.,
A DELAWARE CORPORATION
 
    By:
/S/Jay Rifkin
    Name: 
Title:
Jay Rifkin
Chief Executive Officer
           
MIDWEST ENERGY EMISSIONS CORP.,
A NORTH DAKOTA CORPORATION
 
    By: /S/Richard MacPherson     Name: 
Title:
Richard MacPherson
Chief Executive Officer
     
 
         

 
 
 

 